Citation Nr: 1017704	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-28 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury, to include a scar, 
Pellegrini-Stieda myositis ossificans and prepatellar 
bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1984 to August 
1984 and from January 1986 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The Veteran has not been afforded a VA examination to 
determine if she currently experiences a right foot disorder 
which was etiologically linked to her active duty service.  
She has alleged that the right foot disorder was the result 
of being left out in the cold for a long time resulting in a 
cold injury to her feet.  She alleged that she was placed on 
a physical profile for several years due to foot problems.  A 
review of the service treatment records reveals that the 
Veteran complained several times during active duty of 
problems with her feet which was attributed to cold injuries.  
There is current evidence of intermittent complaints of right 
foot pain included in VA clinical records.  Furthermore, the 
Veteran testified before the undersigned that she had had 
problems with her right foot since her discharge from active 
duty.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Board finds that the Veteran must be provided with a 
VA examination to determine the nature and etiology of any 
right foot disorder found on examination.  

The last time the Veteran's service-connected left knee 
disability was evaluated by VA for compensation and pension 
purposes was in May 2004.  In May 2005, the Veteran wrote 
that her knee condition had worsened.  The Veteran is 
entitled to a new VA examination where there is evidence 
(including her statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for a right foot disorder and/or 
a left knee disorder since 2005.  After 
securing any necessary releases, obtain 
those records identified by the Veteran 
which have not already been associated 
with the claims file.  

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA examination by an appropriately 
qualified health care professional to 
determine the nature, extent and etiology 
of any right foot disorder found on 
examination.  The claims file, to include 
a copy of this remand, must be made 
available to the examiner prior to 
completion of the evaluation for review 
of pertinent documents therein.  
Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that a current right foot 
disorder is etiologically linked to the 
Veteran's active duty service.  The 
examiner must set forth the complete 
rationale underlying the conclusions and 
opinions expressed in a legible report.  
A complete rationale must be provided for 
all opinions.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  If the 
examiner determines that any opinion 
cannot be provided without resort to 
speculation, he should provide a 
rationale for why that opinion cannot be 
rendered without resort to speculation.  
The examination report should reflect 
that a claims file review was conducted.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of the 
service-connected left knee disability.  
The claims folder should be made 
available to the examiner for review of 
the pertinent documents therein in 
connection with the examination.  The 
report should reflect that such a review 
was conducted.  All indicated tests, 
studies and X-rays should be performed.  
Range of motion testing for the knee must 
be conducted.  The examination should 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of function.  If the Veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function due to problems such as pain 
should be equated to additional degrees 
of limitation of motion.  This should be 
done both in terms of flexion and 
extension.  The examiner should note 
whether there is recurrent subluxation 
and/or lateral instability and, if 
present, the severity thereof.  The 
examiner should also determine if the 
Veteran has a symptomatic scar as a 
result of the left knee injury.  The 
description of the scar and any 
symptomatology associated with the scar 
must be provided.  

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the claims.  If any benefit 
requested on appeal is not fully granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which addresses all of the 
evidence obtained after the issuance of 
the July 2009 supplemental statement of 
the case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

